Citation Nr: 9926883
Decision Date: 09/20/99	Archive Date: 02/08/00

DOCKET NO. 98-01 580               DATE SEP 20, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently evaluated as 70 percent disabling.

2. Entitlement to a total disability rating based on individual
unemployability due to a service-connected disability. 

REPRESENTATION 

Appellant represented by: Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD 

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to October
1969. Service in Vietnam is indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a June 1997 rating decision by the Portland, Oregon
Department of Veterans Affairs (VA) Regional Office (RO), which
granted the veteran's claim of entitlement to an increased
evaluation for PTSD and assigned a 70 percent disability rating. In
AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of
Appeals for Veterans Claims (Court) held that on a claim for an
original or increased rating, the veteran will generally be
presumed to be seeking the maximum benefit allowed by law and
regulation, and it follows that such a claim remains in controversy
where less than the maximum benefit available is awarded. In this
case, the veteran his continued to express disagreement with the
disability rating assigned.

The Board notes that in September 1997, the veteran filed a claim
for entitlement to a total rating based on individual
unemployability due to service-connected disabilities (TDIU) 1,
which was denied by the RO in January 1999. The record reflects
that the veteran's representative expressed disagreement with this
decision in the March 1999 VA Form 646. While the record does not
reflect that the RO has since issued a Statement of the Case
regarding this issue, the Board notes that the favorable decision
which follows, granting a total schedular rating for PTSD, renders
the issue of TDIU moot. See Green v. West, 11 Vet. App. 472 (1998).
Thus, the issue of TDIU need not be further addressed or remanded
b, the Board to the RO for further development.

PTSD is the veteran's only service-connected disability. 

2 -

FINDING OF FACT

The veteran's service-connected PTSD is manifested by grossly
inappropriate behavior; persistent danger of hurting self or
others; persistent flashbacks and nightmares of Vietnam; severe
insomnia, intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene); and
memory loss.

CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD have been
met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.7, 4.130, Diagnostic
Code 9411 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Initially, the Board concludes that the veteran's claim is well
grounded within the meaning of the statutes and judicial
construction. See 38 U.S.C.A. 5107(a) (West 1991). When a veteran
claims that he has suffered an increase in disability, or that the
symptoms of his disability are more severe than is contemplated by
the currently assigned rating, that claim is generally considered
well grounded. Bruce v. West, 11 Vet. App. 405, 409 (1998);
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Because the claim is well grounded, the VA has a duty to assist the
veteran in developing the facts pertinent to his claim. 38 U.S.C.A.
5107. In tile instant case, there is ample medical and other
evidence of record, the veteran has been provided with a recent VA
examination, and there is no indication that there are additional

3 -

records that have not been obtained and which would be pertinent to
the present claim. Thus, the Board concludes that no further
development is required in order to comply with VA's duty to assist
as mandated by 38 U.S.C.A. 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1998). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (1998). In
determining the disability evaluation, the VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). Governing
regulations include 38 C.F.R. 4.1, 4.2 (1998), which require the
evaluation of the complete medical history of the veteran's
condition.

Where entitlement to compensation has already been established
and;an increase in the disability rating is at issue, the present
level of disability is of primary concern. Francisco v. Brown, 7
Vet. App. 55, 58 (1994). Where there is a question as to which of
two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for that rating. Otherwise the lower rating will be
assigned. 38 C.F.R. 4.7 (1998). All benefit of the doubt will be
resolved in the veteran's favor. 38 C.F.R. 4.3 (1998).

The criteria of 38 C.F.R. 4.130, Diagnostic Codes 9411 (1998),
which pertains to PTSD, reads as follows:

100% Total occupational and social impairment, due to such symptoms
as: gross impairment in thought processes or communication;
persistent delusions of

4 - 

hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time or place; memory loss for
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations judgment, thinking,
or mood, due to such symptoms as: suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near- continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence)
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); inability to establish and maintain
effective relationships.

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the veteran. 38 U.S.C.A. 5107(b);
38 C.F.R. 3.102, 4.3. In Gilbert v. Derwinski, 1 Vet. App. 49, 53
(1990), the Court stated that "a veteran need only demonstrate that
there is an approximate balance of positive and negative evidence'
in order to prevail." To deny a claim on its merits, the
preponderance of the evidence must be against the claim. Alemany v.
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at
54.

5 -

Factual Background

In March 1997, the veteran filed a claim of entitlement to an
increased rating for his service-connected PTSD, then evaluated as
30 percent disabling. He contended that had begun to suffer
nightmares again after a 6 to 8 year absence. He;also contended
that he suffered from memory loss, shortness of breath, and fatigue
due to his PTSD.

In April 1997, the veteran was hospitalized for treatment related
to his PTSD. He reported that had been experiencing increasing
nightmares and flashbacks of loading dead bodies into helicopters
over the previous two weeks. He also reported that throughout the
previous week he had experienced increasing depression, anhedonia,
despondency, loss of appetite, and poor sleep. He also reported
difficulty with his memory and that he spent most of his days
curled up in front of the television. Upon admission he denied
suicidal ideation, but his brother indicated that the veteran had
called him the night before stating "I can't go on, I'm going to
end it all." The veteran then reportedly admitted making such
statements although he still denied any actual plan. He also
reported having recently lost his job of over 8 years and having
recently been in a car accident. He denied drinking prior to the
accident but indicated that he had received a DUI later that day.
He explained that he had started to drink only after the accident.
The veteran also admitted that he had been on a drinking binge
since having been fired from his job.

The veteran's treating physician reported that he called the
veteran's wife to discuss his alcohol abuse. She reported a long
history of alcohol abuse, which was the reason she finally left him
three years before. She also reported that she visited the
veteran's home on a weekly basis and always cleaned out five to ten
empty liters of alcohol each week. During his admission, the
veteran reportedly went through alcohol withdrawal. Upon discharge,
he was urged to stay for inpatient care but chose to return home.
He indicated that he needed to find work to pay his mortgage so he
did not lose his home. He also promised to attend Alcoholics
Anonymous meetings twice a week.

6 - 

In June 1997, the veteran underwent a VA psychological examination
to determine the present severity of his PTSD. The veteran reported
that he had been fired in March 1997 from his job as a traffic
manager for a firm where he had worked for eight years. He
reportedly lost his job after a verbal altercation with one of his
managers. He also reported a history of violence and having pulled
a gun on his wife three and a half years before. He indicated that
he recently had an appointment for a job interview but had to leave
after his heart began racing and he became to anxious. The VA
psychologist reviewed the veteran's medical history and noted that
he had been acutely suicidal at the time of his April 1997 hospital
admission. The veteran continued to report nightmares and
flashbacks of events in Vietnam. He reported that that was what
caused him to get more and more suicidal. He indicated that the
thoughts "take over" and cause him to feel like he was going
"totally nuts". The VA psychologist noted that he also reported
crying a lot and that he was unable to stand in crowds of people.

During his June 1997 examination, the veteran reported that he had
only recently stopped carrying a handgun with him. He reportedly
described constant problems with hypervigilance and exaggerated
startled response, and indicated that he did not feel safe without
a loaded weapon constantly by his side. He admitted recurring
suicidal ideation but denied any recent homicidal ideation. Upon
examination, the VA psychologist found that he did not demonstrate
any significant cognitive impairment. The VA psychologist also
found that he did not appear to be an immediate danger to himself
or others given that he was receiving weekly psychotherapy and
taking antidepressant medication. The veteran reportedly displayed
a labile affect as he became tearful during the interview and
demonstrated a significantly dysphoric mood throughout the
examination. The VA psychologist concluded that the veteran's
symptoms of PTSD appeared to have increased since his last VA
examination in 1993 and appeared to have been the primary cause of
his loosing his job in March 1997. The VA psychologist added that
his PTSD symptoms appeared to have significantly increased since
losing his job and that he had suffered major depressive disorder
symptoms since March 1997, which appeared to be secondary to his
PTSD.

- 7 - 

The VA psychologist explained that since March 1997, the veteran
appeared to suffer from a depressed mood most of the day nearly
every day and that he has demonstrated a diminished interest or
pleasure in all or almost all activities. The VA psychologist
indicated that the veteran suffered from poor appetite, severe
insomnia, fatigue, feelings of worthlessness, difficulty
concentrating, and recurrent thoughts of death. The VA psychologist
concluded that the veteran was significantly industrially and
socially impaired due to his chronic and severe symptoms of PTSD,
which he apparently self-medicated with alcohol and cocaine for
years. According to the psychologist, the veteran displayed a
history of abnormal conduct and judgment given his 22 year history
of alcohol abuse and 12 years of cocaine abuse. He also displayed
abnormal conduct and judgment through several fist fights he became
engaged in with motorists in the last few years. The VA
psychologist concluded that the veteran was only marginally
employable and would benefit from intensive psychotherapy and
medication management before attempting to return to the workforce.

In June 1997, the RO granted an increased evaluation of 70 percent
for the veteran's PTSD based on the findings of the June 1997 VA
psychologist and the April 1997 hospital report. The veteran
subsequently disagreed with that decision.

In July 1997, the veteran was again admitted for inpatient care at
a VA hospital. He was reportedly brought in by his wife and two
friends from the local Vet Center. He had reportedly been on a
five-day drinking binge and on the day of his admission, he had
begun to think about killing himself with one of his guns to get
relief from his PTSD symptoms. The veteran's wife and friends were
interviewed separately. They reported that there were literally
hundreds of bottles of empty liquor spread around his house and
that he lived in a state of extreme filth and neglect. His friends
reported finding him wearing urine-soaked underwear when they
visited his home. His friends also reported that they believed his
guns at his home to be loaded and the VA examiner noted that the
veteran exhibited memory problems as he reportedly called his wife
several times a day to give her the same information.

8 -

Upon examination, the VA examiner noted that the veteran was well-
groomed and cooperative but that he appeared "totally depressed"
and that his affect was congruent with his mood. The veteran
reportedly became tearful several times during his interview when
discussing Vietnam, a topic he returned to frequently. The VA
examiner noted that he was suicidal and planned to use his gains.
The VA examiner found him to be intelligent and knowledgeable but
with poor concentration and calculation abilities, with little
insight into the scope of his illness. Following his interview, the
veteran was admitted for alcohol withdrawal treatment.

VA outpatient records dated between August 1997 and January 1998
show that the veteran was repeatedly seen for treatment of his
alcohol abuse problems. Although the veteran reported some
improvement in his self-esteem and other symptoms throughout this
period, the records reflects that by January 1998, he had still not
received any treatment for his PTSD as the VA psychologist
determined that intensive treatment for the veteran's PTSD would
not be a possibility until he had demonstrated an ability to
maintain sobriety for a consistent period of time. The records
reflect that throughout this period, the veteran suffered several
relapses of alcohol abuse.

In the veteran's January 1998 Substantive Appeal, the veteran's
representative contended that the veteran was entitled to a 100
percent disability rating for his PTSD. He contended that the
veteran's symptoms had become so severe that they caused him to
lose both his wife and his job.

A VA hospital summary reported dated in September 1998 reflects
that the veteran was again admitted to a VA hospital for
stabilization of his alcoholism and PTSD after having reportedly
suffered another exacerbation of his PTSD symptoms. The veteran
reported that he had been undergoing treatment for his PTSD in
Portland and had experienced some improvement in his symptoms.
However, he reportedly then moved to California where he did not
have access to treatment. His PTSD symptoms began to increase and
he reportedly relapsed into alcoholism. The veteran reported to the
VA physician that he had no history of suicide attempts.

- 9 - 

The VA physician noted that the veteran exhibited slurred speech,
circumstantial thought process, and liable affect. The veteran was
noted to be tearful throughout his interview, and expressed
feelings of guilt and confusion. The veteran reported having
recently received threats from the husband of his new fiancee and
the VA physician noted that he became easily agitated about this.
The veteran was admitted for detoxification for two days. During
this time, the VA physician noted that he appeared depressed but
not suicidal. The VA examiner noted that he was easily distracted
by another person's becoming angered or upset but that he attempted
to stay focused on his recovery. He was discharged with plans to
continue treatment and support for his PTSD.

Analysis

The veteran is presently rated as 70 percent disabling under
Diagnostic Code 9411, which pertains to PTSD. After a review of all
evidence of record, the Board finds that the evidence of record
shows that the current severity of the veteran's PTSD more nearly
approximately a rating of 100 percent. 38 C.F.R. 4.7, 4.21.

The Board recognizes that there is evidence of record which does
not support a rating of 100 percent under the criteria of
Diagnostic Code 9411. There is no evidence which suggests that the
veteran has gross impairment in communication. He has never
indicated that he has delusions or hallucinations and the various
examiners of record have not indicated that the veteran's conduct
suggests otherwise. There is also no evidence which suggests that
the veteran has experienced disorientation to time or place.

However, the Board finds that the greater weight of the evidence
supports a 100 percent disability rating for PTSD. In particular,
the Board believes that there is ample evidence of record
demonstrating that the veteran is in persistent danger of hurting
both himself and others. During both his April 1997 and July 1997
hospitalizations, the veteran demonstrated strong suicidal intent.
During his April 1997 hospitalization, the veteran's brother
indicated that the veteran had called him the night before stating
"I can't go on, I'm going to end it all." During his July

- 10 -

1997 hospitalization, the VA examiner specifically noted that the
veteran was suicidal and had specific plans to use his guns.
Additionally, during his June 1997 VA psychological examination,
the veteran reported that he was getting more and more suicidal,
and that those thoughts often "take over" and cause him to feel
like he is going "totally nuts". The VA psychologist noted the
veteran had. described constant problems with hypervigilance and
exaggerated startled response, and that he had displayed abnormal
conduct and judgment through several fist fights he became engaged
in with motorists in the last few years.

The Board recognizes that the June 1997 VA psychologist concluded
that he did not appear to be an immediate danger to himself or
others, and that during his September 1998 hospitalization, he
reportedly did not demonstrate suicidal intent. However, the Board
notes that the June 1997 VA psychologist indicated that this was in
part because he was receiving weekly psychotherapy at the time.
Additionally, within a month of the June 1997 VA examination, the
veteran was again hospitalized for treatment during which he
expressed an intent to shoot himself. Thus, the Board concludes
that due to the several instances in which the veteran was found to
have demonstrated suicidal intent, the overall evidence of record
demonstrates that the veteran is in persistent danger of hurting
himself. The Board also finds that the overall evidence
demonstrates a persistent risk of hurting others through his
tendency towards violent physical outbursts.

In addition to posing a danger to himself and others, the Board
finds that the veteran has demonstrated other criteria that would
warrant a 100 percent disability rating for PTSD, such as an
inability to perform certain daily activities such as maintaining
personal hygiene. This is supported by his July 1997
hospitalization, during which his friends and family reported that
the veteran lived in a state of extreme filth and neglect and that
they always found his home littered with hundreds of bottles. They
also reported having recently found the veteran at his home wearing
urine-soaked underwear. The veteran also apparently demonstrated
memory problems as his ex-wife reported having received numerous
calls from the veteran several times a day to discuss the same
topics. Additionally, the June 1997 VA psychologist attributed
numerous other symptoms to the veteran's PTSD, including
nightmares, flashbacks, 

poor appetite, poor judgment, severe insomnia, fatigue, feelings of
worthlessness, difficulty concentrating, and recurrent thoughts of
death. Further, the Board notes that although the veteran appears
to have demonstrated some improvement in 1998, as he had on several
occasions in the past, he eventually experienced another
exacerbation of symptoms, which required his hospitalization in
September 1998.

The Board also notes that the June 1997 VA psychologist directly
attributed the veteran's loss of his job in March 1997 to his PTSD.
Additionally, although the VA psychologist concluded that the
veteran might be capable of marginal employment, the VA
psychologist advised that the veteran receive intensive
psychotherapy before attempting to acquire such employment, as he
was reportedly significantly industrially and socially impaired.

Thus, while the veteran may have not demonstrated all of the
criteria for a 100 percent rating under Diagnostic Code 9411, the
Board finds that the aforementioned evidence demonstrates a degree
of occupational and social impairment which "more nearly
approximates" the criteria for a 100 percent rating rather than a
70 percent rating. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 4.7,
4.130, Diagnostic Code 9411 (1998). The Board finds the
manifestations of the veteran's disability which support a 100
percent disability rating to be more significant and have a greater
impact on the veteran's ability to function than those which do not
meet the criteria for a 100 percent evaluation. This is especially
true of the veteran's persistent danger of hurting both himself and
others, which has been demonstrated by the several occasions in
which VA examiners have noted suicidal intent as well as the
veteran's history of violent physical outbursts.

The Board notes that it is cognizant of the fact that the veteran's
numerous hospitalizations have been in part due to alcoholism and
that the law provides that no compensation may be paid for a
disability which results from the veteran's own willful misconduct
or abuse of alcohol or drugs. Section 8052 of the Omnibus Budget
Reconciliation Act of 1990, Pub. L. No. 101-508, 8052, 104 Stat.
1388, 1388-351; 38 U.S.C.A. 105 (West 1991); 38 C.F.R. 3.1(n),
3.301(c) (1998). However, in this instance, the Board believes that
the June 1997 VA psychologist

12 -

and the other VA medical examiners of record have directly
attributed the veteran's most prominent symptoms, such as suicidal
intent and violent outbursts, to his PTSD rather than to his
alcoholism. Thus, the Board believes that the granting an increased
rating of 100 percent for PTSD in this case would not violate the
prohibitions found in the law and VA regulations.

In summary, the Board finds that the competent and probative
evidence of record supports the assignment of a 100 percent
disability rating for the veteran's PTSD, the maximum disability
rating available under Diagnostic Code 9411. See 38 C.F.R. 4.7.
Thus, his appeal his granted.

ORDER

An increased evaluation of 100 percent for the veteran's PTSD is
granted, subject to the regulations governing the payment of
monetary awards.

Barry F. Bohan
Member, Board of Veterans' Appeals

13 -



